DETAILED ACTION
	This action is responsive to the following communications: the Application filed December 07, 2020, and Information Disclosure Statement filed on December 07, 2020.
	Claims 1-20 are pending. Claims 1 and 14 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on December 07, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6-8, 12-14 and 16 of U.S. Patent No.10,910,038. Although the claims at issue are not identical, they are not patentably distinct from each they claim the same coverage of invention of invention by providing a word line circuit connected to a word line of memory device and configured to drive the word line to one of an active state.


	Regarding independent claim 1, claim 1 of recited patent discloses the limitation of claim 1.   An apparatus, comprising: a word line circuit connected to a word line of a memory device and configured to drive the word line to one of an active state, an intermediate voltage state, or a pre-charge state; and a processing device operatively coupled to the word line circuit and configured to drive the word line to the intermediate voltage state prior to entering the pre-charge state when transitioning from the active state to the pre-charge state so as to provide row hammer stress mitigation between adjacent local word lines in the memory device, wherein a voltage level of the intermediate voltage state is below a voltage level of the active state and above a voltage level of the pre-charge state.

	Regarding claim 2, claim 3 of recited patent discloses the limitation of claim 2.  The apparatus of claim 1, wherein the voltage level of the intermediate voltage state is in a range of 0.25 volts to 0.75 volts.

	Regarding claim 3, claim 4 of recited patent discloses the limitation of claim 3.   The apparatus of claim 1, wherein the voltage level of the intermediate voltage state is 0.5 volts.



	Regarding claim 5, claim 5 of recited patent discloses the limitation of claim 5.    The apparatus of claim 4, wherein the sub-word line driver includes a PMOS transistor to pull-up the local word line to the value of the global word line and a NMOS transistor to pull-down the local word line to the value of a low voltage source based on the first and second phase signals.

	Regarding claim 6, claim 6 of recited patent discloses the limitation of claim 6.    The apparatus of claim 4, wherein the sub-word line driver exclusively uses NMOS transistors.

	Regarding claim 7, claim 7 of recited patent discloses the limitation of claim 7.   The apparatus of claim 6, wherein the phase driver includes, a first driver circuit configured to set the first phase signal to a first high state value that is higher than the active state voltage level of the local word line to drive the local word line to one of the active state voltage level or the intermediate voltage state voltage level, and a second 

	Regarding claim 8, claims 7 and 10 of recited patent disclose the limitation of claim 8.    The apparatus of claim 7, wherein the first driver circuit includes a stabilization circuit configured to provide a resistive path for a leakage current in the first driver circuit when the first phase signal is at the first high state value.

	Regarding claim 9, claim 8 of recited patent discloses the limitation of claim 9.    The apparatus of claim 8, wherein the stabilization circuit includes a first continuously gated transistor and a second continuously gated transistor, and wherein a gate voltage of the first continuously gated transistor is in a range of 3.8 volts to 4.7 volts, and a gate voltage of the second continuously gated transistor is in a range of 1.5 volts to 3.2 volts.

	Regarding claim 10, claim 12 of recited patent disclose the limitation of claim 10.    The apparatus of claim 4, wherein the sub-word line driver includes a pull-up circuit configured to receive the first phase signal and a global word line signal, the pull-up circuit further configured to drive the local word line to follow the global word line signal when the first phase signal is at a first value and isolate the local word line from the global word line signal when the first phase signal is at a second value, wherein the processing device is operatively coupled to the phase driver circuit, the processing device configured to, set the first phase signal to the first value prior to the global word 

	Regarding claim 11, claim 13 of recited patent discloses the limitation of claim 11.   The apparatus of claim 10, wherein the sub-word line driver includes, a pull-down circuit that is configured to receive the second phase signal and a low voltage signal, the pull-down circuit further configured to drive the local word line to follow the low voltage signal when the second phase signal is at a third value and isolate the local word line from the low voltage signal when the second phase signal is at a fourth value, and wherein the processing device sets the second phase signal to the third value at a same time as the first phase signal is set to the first value and sets the second phase signal to the fourth value at a same time as or after the first phase signal is set to the second value.

	Regarding claim 12, claim 14 of recited patent disclose the limitation of claim 12.    The apparatus of claim 1, further comprising: a RF driver circuit configured to provide a first row factor signal and a second row factor signal, wherein the word line circuit includes a main word line driver that includes, a pull-up circuit configured to receive the first row factor signal and configured to drive the global word line to the active state voltage level when the first row factor signal is at a first value and isolate the global word line from the active state voltage level when the first row factor signal is at a second value, and an intermediate voltage circuit configured to receive the first and 

	Regarding claim 13, claim 16 of recited patent discloses the limitation of claim 13.    The apparatus of claim 12, wherein the RF driver circuit receives a first timing signal and a second timing signal, wherein the RF driver circuit is configured such that the second row factor signal has the intermediate voltage state voltage level when the first timing signal is at a first state and the second timing signals is at a second state that is opposite the first state.

	Regarding independent claim 14, claim 1 of recited patent discloses the limitation of claim 14.   An apparatus, comprising: a plurality of word line circuits, each of the word line circuits configured to drive a respective word line to one of an active state, an intermediate voltage state, or a pre-charge state; a processing device operatively coupled to each of the word line circuits, the processing device configured to drive the respective word line to the intermediate voltage state prior to entering the pre-charge state when transitioning from the active state to the pre-charge state so as to provide row hammer stress mitigation between adjacent local word lines in a memory device, wherein a voltage level of the intermediate voltage state is below a voltage level of the active state and above a voltage level of the pre-charge state.



	Regarding claim 16, claim 1 of recited patent discloses the limitation of claim 16.    The apparatus of claim 14, further comprising: a plurality of phase drivers, each phase driver of the plurality of phase drivers configured to generate a first phase signal and a second phase signal, wherein each word line includes a local word line and each of the plurality of word line circuits includes a sub-word line driver that is connected to a corresponding global word line, and wherein the processing device is operatively coupled to each phase driver of the plurality of phase drivers and configured to drive the respective local word line between a value of the corresponding global word line and a value of a low voltage source based on the corresponding first and second phase signals.

	Regarding claim 17, claim 1 of recited patent discloses the limitation of claim 17.    The apparatus of claim 16, wherein each phase driver of the plurality of phase drivers is connected to a predetermined number of sub-word line drivers, where each of the predetermined number of sub-word line drivers connects to a different global word line.



	Regarding claim 19, claim 7 of recited patent discloses the limitation of claim 19    The apparatus of claim 16, wherein each of the plurality of phase divers includes, a first driver circuit configured to set the first phase signal to a first high state value that is higher than the active state voltage level of the local word line to drive the local word line to one of the active state voltage level or the intermediate voltage state voltage level, and a second driver circuit configured to set the second phase signal to a second high state value to drive the local word line to the value of the low voltage source, and wherein the first driver circuit includes a stabilization circuit configured to provide a resistive path for a leakage current in the first driver circuit when the first phase signal is at the first high state value.

	Regarding claim 20, claim 14 of recited patent discloses the limitation of claim 20.    The apparatus of claim 14, further comprising: a plurality of RF driver circuits, each RF driver circuit configured to provide a first row factor signal and a second row factor signal, wherein each word line circuit of the plurality of word line circuits includes a main word line driver that includes, a pull-up circuit configured to receive the first row factor signal and configured to drive the respective global word line to the active state voltage level when the first row factor signal is at a first value and isolate the global word line from the active state voltage level when the first row factor signal is at a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827